Filing Date: 7/23/2019
Claimed Priority Dates: 8/30/2017 (US 15/690,474)
     7/23/2013 (US 13/948,512)
     3/15/2013 (US 13/837,403)
Applicant(s): Ruan et al.
Examiner: Marcos D. Pizarro

DETAILED ACTION
This Office action responds to the amendment filed on 4/16/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 is incorrect, any correction of the statutory basis for a rejection as subject to pre-AIA  instead will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Amendment Status
The amendment filed on 4/16/2021, responding to the Office action in paper no. 6, mailed on 2/1/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 6-10, 21 and 22.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter that the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b), as being indefinite.
Claim 22 is indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.
The term "greater than 90%” in claim 22 is a relative term which renders the claim indefinite.  The claim recites that the emissivity of the heat spreading-and-dissipating film is “greater than 90%” but fails to specify with respect to what is the emissivity of the film being compared to.  Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention recited in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bilan (US 2017/0352605) in view of Kim (US 2010/0314637) and Cai (US 2018/0187987).

Regarding claim 6, Bilan (see, e.g., fig. 1) shows most aspects of the instant invention including a lighting device comprising:
A substrate 3 having first and second surfaces opposite to each other
One or more light-emitting structures 2 formed on the first surface of the substrate
A heat-dissipating structure 9 formed on the second surface of the substrate
Bilan, however, fails to show a heat spreading-and-dissipating film formed on the structure.  Kim (see, e.g., par. 0039), on the other hand, teaches that forming said film on the structure would maximize the heat dissipating effects of the structure.  Kim also teaches said film comprising a polymer layer mixed with graphite.  See, e.g., Kim: par. 0032/ll.17-19, par.0033/l.10 and par.0034.
Kim fails to specify that the graphite in the polymer layer be in the form of graphite particles.  Along these lines, Cai teaches that graphite particles exhibit good thermal conductivity and excellent thermal conductivity for the plane formed by X/Y axes.  See, e.g., Cai: par.0029/ll.25-27.
Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to form the film of Kim with the graphite particles of Cai on the structure of Bilan to maximize the heat dissipating effects of the structure.
Regarding claim 7, Kim (see, e.g., par.0034/ll.2-4) shows that the film is between 0.01-0.5 mm thick.
Regarding claim 8, Cai (see, e.g., par. 0029) teaches that the particles are between 0.01-20 µm.
e.g., par. 0032) teaches the film including polyacrylates but fails to specify at least one of polyethylene polyurethane or polymethyl methacrylate (PPMA).  Cai (see, e.g., par. 0033) teaches that these materials would improve the overall thermal efficiency of the film.
Regarding claim 10, Bilan (see, e.g., fig. 1) teaches that the structure is comb-shaped.
Regarding claim 21, Kim teaches that the heat spreading-and-dissipating film would have a higher emissivity than the heat dissipating structure of Bilan (see, e.g., Kim: par.0039/ll.7-10).
Response to Arguments
The applicants argue:
None of Bilan, Kim, or Cai disclose a device that employs both a heat dissipating structure and heat spreading-and-dissipating film.  All these documents provide a single means of removing heat from the device.  One skilled in the art would not have combined the heat removal structures in the references of record, absent applicants’ teachings.

The examiner responds:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is what the combined teachings in the references would have suggested to one of ordinary skill in the art.
In the instance case, Bilan (see, e.g., fig. 1) shows a heat dissipating structure 9 but fails to show forming a heat spreading-and-dissipating film on the structure.  Kim, on the other hand, teaches that a film can be uniformly coated on the irregular surface of e.g., Kim: par. 0038/ll.15-17).  Due to the combined heat releasing effects of the film, the heat releasing effect is superior to a general heat releasing sheet like, for example, the one of Bilan (see, e.g., Kim: par. 0039/ll.7-10).  Accordingly, looking at the combined teachings in the references, one of ordinary skill in the art would have been motivated to combine the heat removal structures of Bilan and Kim to maximize the heat dissipating effects.
The applicants argue:
The coated housing/heatsink of the instant invention will radiate more heat into the environment than an uncoated housing/heatsink (see, e.g., pars. 0255 and 0267 of the instant specification).  Nothing on the references of record suggests coating a film on a heatsink to release heat more efficiently.

The examiner responds:
Kim has teachings similar to applicants’ teachings.  See, e.g., Kim: par. 0038/ll.15-17, where he teaches that a film can be uniformly coated on an irregular surface similar to the one of Bilan.  Kim further teaches that due to the combined heat releasing effects of the film, the heat releasing effect is superior to just a general heat releasing sheet (see, e.g., Kim: par.0039/ll.7-10).  Accordingly, the teachings of Kim would suggest to one skilled in the art to coat Kim’s film on the irregular surface of the heatsink of Bilan to maximize the heat dissipating effects.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private or public PAIR.   

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814